Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 1 October 1824
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


My dear friend
Philadelphia
October 1st —24
Here I am on My Visiting progress, delighted With the improvemens I Every Where Witness, and penetrated With Gratitude for the Welcome it Has Been My Happy Lot Every Where to Meet. The Extraordinary Circumstances of a Reception So Superior to Any individual Merit Have However, to My Great degree Mixed With Much delight, prevented My fulfilling the most pressing duties of a Correspondence With the public Bodies or private friends Who Have the goodness to adress me; they Have often deranged My Appointments, and Expectations, and Now I Cannot leave this City before tuesday evening, I Cannot make use of the Expeditious Mode of the Steam boats, and owing to Some electoral business at Wilmington and Baltimore My Arrival at this Last place is differd to the 7th I will try to be at the Seat of the Government of the Union on the 10th, but find Myself Baffled in my Hopes to Embrace You before the York town meeting. it is Wished by the kind Virginians I May take Richmond in My Way to York, and then I must be on the 17th or 18th in the Morning. it is therefore immediately after the Celebration of the Anniversary is over that I Shall Hasten to Monticelo and then Rest myself in the Enjoyments of old and most Affectionate friendship. My Son and M. le Vasseur Will be With me; the later is a distinguished officer of the 29th Regiment Whose great influence on the Soldiers Was Supposed to be Employ’d in Concert With Your friend to Revolutionary purposes, and Who after Having quitted the Corps Has Since lived  With My family.I Have twice Heard Good News from La grange; Lately By Some Letters, and Before that By the Arrival of two filial friends, Miss Wright and Her Sister Camilla, Who left lagrange Just in time to Embark for Newyork, and are Now  At Philadelphia on their Way to Washington. Our friend Short By whom I Had the pleasure to Hear of You is at Last Satisfied that Miss Wright is the Author of a Few days in Athens Since I told him that With Her Usual modest Simplicity the  Manuscript Had been Laid aside When I discovered its Existence and insisted on Her giving it to the press. She is Very Happy in your Approbation; for, You and I are the two men in the World the Esteem of Whom She values the most. I Wish Much, My dear friend, to present these two adopted daughters of Mine to Mrs Randolph and to You; they being orphans from their Youth, and prefering American principles to British Aristocracy, Having an independent,   tho’ not very large fortune, Have passed the three Last Years in most intimate Connection With My Children and Myself, and Have Readily  Yelded to our joint Entreaties to Make a Second Visit to the U.S. it Would Have Been for George’s Wife, for Anastasia, Virginia and their Grown Up Children an Inexpressible Gratification to Accompany us. Several domestic Motives Have prevented it; We Can Correspond By the packets three times a Month. Happy it is they May directly receive American papers, for the New Restored Censorship Render it difficult to Hear of us in the French Journals.My dear, Excellent friend I Have So much to Say to You, to feel with You, that a Volume instead of a letter would be insufficient; I lament that Your Health  does not Allow You to Come down but Would be very sorry to be the occasion of the least damage to it. The Moment the Anniversary Celebration is over I Shall by the shortest Route Hasten to Monticelo. present My Affectionate Respects to Mrs Randolph; Receive those of My Son. in three Week from Hence You Will See Your old affectionate friendLafayette